In The
                Court of Appeals
  Sixth Appellate District of Texas at Texarkana

          ______________________________

                No. 06-07-00147-CV
          ______________________________



        IN THE MATTER OF THE MARRIAGE OF
CHARLIE F. MCADAMS AND LESA MCDOWELL MCADAMS




     On Appeal from the 402nd Judicial District Court
                  Wood County, Texas
                Trial Court No. 2006-778




       Before Morriss, C.J., Carter and Moseley, JJ.
        Memorandum Opinion by Justice Moseley
                                 MEMORANDUM OPINION

       Lesa McDowell McAdams, appellant, has filed with this Court a motion to dismiss her

appeal pursuant to Rule 42.1(a) of the Texas Rules of Appellate Procedure. See TEX . R. APP . P.

42.1(a). The motion is signed by the appellant.

       We grant the appellant's motion and dismiss the appeal.




                                            Bailey C. Moseley
                                            Justice

Date Submitted:       June 2, 2008
Date Decided:         June 3, 2008




                                                  2